DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/05/2022. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
“section of preparation pre-printing apparatus” in the claim limitation  “a section of preparation pre-printing apparatus preparing one or more sections on a top surface of a top layer of the one or more layers, to one or more prepared sections” of claim 1; and
“modified automated tape apparatus” and “modified automated fiber placement apparatus” in claim 2. 

“Section of preparation pre-printing apparatus” will be interpreted as an energy source, such as an infrared heater, radiative heater, or laser apparatus [0058]. 
“Modified automated tape apparatus” and “modified automated fiber placement apparatus” will be interpreted as a structure comprising a placement head, one or more spools; and a compaction roller ([0054] and Figure 2).
 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3, 4, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dalal (PG-PUB 2015/0342077) in view of Rodeghiero (PG-PUB 2019/0386474). 
Regarding claim 1, Dalal teaches an automated lamination system for embedding one or more printed electronic elements in a composite structure, the automated lamination system comprising:
a supply of composite prepreg material [0050];
a layup tool assembly [0050]; 
a deposition system (i.e., modified automated lamination apparatus) [0067], the modified automated lamination apparatus comprising:
a heating system [0067]; 
a non-contact direct write printing apparatus mechanically coupled to the section preparation pre-printing apparatus [0070]; 
one or more supplies of electronic element materials, printed with the non-contact direct write printing apparatus, on each of the one or more prepared sections, to obtain the one or more printed electronic elements [0054], [0061]; 
a control system coupled to the modified automated lamination apparatus, the control system controlling one or more operations of the modified automated lamination apparatus [0067]; and
a power system coupled to the modified automated lamination apparatus, the power system providing a power source to the modified automated lamination apparatus [0067].

	Dalal teaches additional layers of material may be added to the surface prior to, during, or after deposition of primer and conductive material, wherein the material may be bonded to or attached to the composite part [0079], such as protective material in the form of Teflon tape [0085]. 

Dalal does not explicitly teach (1) the section preparation pre-printing apparatus preparing one or more sections on a top surface of a top layer of the one or more layers, to obtain one or more prepared sections and (2) the modified automated lamination apparatus lays up one or more subsequent layers of the composite prepreg material over the one or more printed electronic elements, to embed the one or more printed electronic elements in the composite structure, prior to the composite structure 

As to (1),  Rodeghiero teaches a method for printing cable installation in a harness system of an aircraft, the method comprising: printing conductive traces onto a Carbon Fiber Reinforced Polymer Frame (CFRP) utilizing aerosol jet printing and sintering the traces with a laser (Figure 3 and 4, [0013]-[0014], and [0024]). 
	Both Rodeghiero and Dalal teach non-direct printing conductive material onto a carbon fiber reinforced plastic material. It would have been obvious to substitute the non-contact direct write printing or Dalal with aerosol jet printing and laser sintering of Rodeghiero, a functionally equivalent non-contact direct write printing mechanism. Therefore, one of ordinary skill in the art would have been motivated to incorporate the laser of Rodeghiero. 
While Dalal in view of Rodeghiero does not teach the non-contact direct write printing apparatus is mechanically coupled to the laser apparatus, a mere combination of two separate structures of the prior art to form a single integral structure is obvious to one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art to mechanically couple the non-contact direct write printing apparatus and laser apparatus of Dalal in view of Rodeghiero. 

As to (2), the cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function.  
Examiner notes the limitation “the modified automated lamination apparatus lays up one or more subsequent layers of the composite prepreg material over the one or more printed electronic elements, to embed the one or more printed electronic elements in the composite structure, prior to the composite structure being cured with a final cure process, and further wherein, when the composite structure is cured, the one or more 
While the function of Dalal differs from the claimed invention, given that the structure of the system of Dalal is identical to the instant claimed system, the system of Dalal would be capable of performing the functions of the claimed system.

Regarding claim 3, Dalal in view of Rodeghiero teaches the system as applied to claim 1, wherein the section preparation pre-printing apparatus comprises a laser apparatus (Rodeghiero, Figure 3 and 4, [0013]-[0014], and [0024]).

Regarding claim 4, Dalal in view of Rodeghiero teaches the system as applied to claim 3. 
Dalal in view of Rodeghiero does not teach the staged resin process comprises performing on each of the one or more sections a localized partial cure operation to a degree of cure in a range of 5% to 30% to obtain the one or more prepared sections comprising one or more localized partially cured sections. 
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function.  
Given that the laser of Dalal in view of Rodeghiero is identical to the instant section preparation pre-printing apparatus, the laser of Dalal in view of Rodeghiero would be capable of performing the same functions of the instant section preparation pre-printing apparatus, including staged resin process comprises performing on each of the one or more sections a localized partial cure operation to a degree of cure in a range of 5% to 30% to obtain the one or more prepared sections comprising one or more localized partially cured sections. 


Dalal in view of Rodeghiero does not teach each of the one or more sections has a width in a range of 10 microns to 20 microns, a length in a range of 10 microns to 10 meters, and a thickness in a range of 0.01 micron to 0.1 micron. 
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function.  
Given that the laser of Dalal in view of Rodeghiero is identical to the instant section preparation pre-printing apparatus, the laser of Dalal in view of Rodeghiero would be capable of performing the same functions of the instant section preparation pre-printing apparatus, including producing one or more sections has a width in a range of 10 microns to 20 microns, a length in a range of 10 microns to 10 meters, and a thickness in a range of 0.01 micron to 0.1 micron. 

Regarding claim 8, Dalal in view of Rodeghiero teaches the system as applied to claim 1,  wherein the non-contact direct write printing apparatus comprises an aerosol jet printing apparatus (Rodeghiero, Figure 3 and 4, [0013]-[0014], and [0024]).

	Regarding claim 9, Dalal in view of Rodeghiero teaches the system as applied to claim 1, wherein the one or more printed electronic elements includes various conductive elements, including electrical trace, wire, integrated circuit for forming a sensor (Dalal, [0054]-[0058], [0063]). 
	Dalal does not explicitly teach the one or more printed electronic elements comprises one or more printed electronic elements comprise one or more of, sensors, strain sensors, pressure sensors, temperature sensors, strain gauges, traces, resistors, conductors, insulators, inductors, capacitors, transistors, solar cells, micro-batteries, 
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function.  
Given that the non-contact direct write printing apparatus of Dalal in view of Rodeghiero is identical to the instant non-contact direct write printing apparatus, the non-contact direct write printing apparatus of Dalal in view of Rodeghiero would be capable of performing the same functions of the instant non-contact direct write printing apparatus, including printing printed electronic elements comprising one or more of, sensors, strain sensors, pressure sensors, temperature sensors, strain gauges, traces, resistors, conductors, insulators, inductors, capacitors, transistors, solar cells, micro-batteries, circuit elements, interconnect elements, transducers, antennas, micro-antennas, antenna elements, antenna arrays, and RFID (radio-frequency identification).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dalal (PG-PUB 2015/0342077) in view of Rodeghiero (PG-PUB 2019/0386474), as applied to claim 1, in further view of “TapeCustomConverting” (T2C Applycut- Automatic adhesive tape application, Available Sept 29, 2018). 
	Regarding claim 2, Dalal in view of Rodeghiero teaches the system as applied to claim 1, wherein protective material, such as Teflon tape, is applied to the composite (Dalal, [0085]). 
Dalal in view of Rodeghiero does not explicitly teach the modified automated lamination apparatus comprises one of a modified tape laying apparatus and a modified automated fiber placement apparatus, or a structure comprising a placement head, one or more spools; and a compaction roller. 

Both Dalal and “TapeCustomConverting” discuss applying tapes to a surface. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed structure for applying the Teflon tape of Dalal with an automated tape laying apparatus of “TapeCustomConverting,” a functionally equivalent mechanism for applying tape to a surface. 
While Dalal in view of Rodeghiero and “TapeCustomConverting” does not teach the modified automated lamination apparatus comprises the automated tape laying apparatus, a mere combination of two structures of the prior art into a single, integral structure is obvious to one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art to combine the modified automated lamination apparatus and automated tape laying apparatus of Dalal in view of Rodeghiero and “TapeCustomConverting” to produce an integral structure.  

Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dalal (PG-PUB 2015/0342077) in view of Rodeghiero (PG-PUB 2019/0386474), as applied to claim 1, in further view of Bahnmuller (PG-PUB 2009/0061213). 
Regarding claim 5, Dalal in view of Rodeghiero teaches the system as applied to claim 1. 
Dalal in view of Rodeghiero does not teach the section preparation pre-printing apparatus comprises a stamping apparatus performing a substrate stamp process on each of the one or more sections, while the stamping apparatus is coupled to the modified automated lamination apparatus.
Bahnmuller teaches a process of pressing a die into a substrate in order to stamp a depressions onto a substrate ([0015] and [0018]) and fill the depression in the substrate with conductive ink with an ink printer [0021] in order to form conductive micro-structures [0002], [0019]-[0021]. Bahnmuller teaches limitations of other printing techniques, including inkjet printing, wherein the printed pattern are wider than the diameter of the jet used [0003] and


Regarding claim 6, Dalal in view of Rodeghiero and Bahnmuller teaches the system as applied to claim 5. 
Dalal in view of Rodeghiero and Bahnmuller does not teach the substrate stamp process comprises stamping a substrate material, with the stamping apparatus, onto each of the one or more sections, to obtain the one or more prepared sections comprising one or more stamped substrate sections.
	The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function.  
Given that the stamping apparatus of Dalal in view of Rodeghiero and Bahnmuller is identical to the instant stamping apparatus, the stamping apparatus of Dalal in view of Rodeghiero and Bahnmuller would be capable of performing a substrate stamp process comprises stamping a substrate material, with the stamping apparatus, onto each of the one or more sections, to obtain the one or more prepared sections comprising one or more stamped substrate sections.	

Alternatively, claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dalal (PG-PUB 2015/0342077) in view of Rodeghiero (PG-PUB 2019/0386474), as applied to claim 1, in further view of Casasanta (PG-PUB 2017/0006701). 
Regarding claim 5, Dalal in view of Rodeghiero teaches the system as applied to claim 1. 

Casasanta teaches preparing a conductive traces on a printed circuit board (Abstract) by depositing of the electrical conductive traces may include depositing a conducting paste onto the substrate sheet by at least one of inkjet printing, screen printing, stencil printing, 3D printing, needle dispensing, contact printing, stamp printing, gravure printing, or any combination thereof [0041].
	Both Dalal and Casasanta teach printing conductive traces through non-contact printing. It would have been obvious to one of ordinary skill in the art to substitute the single non-contact direct write printing of Dalal with a printing process comprising a combination of the printing method of Dalal with stamp printing of Casasanta, a functionally equivalent mechanism of printing conductive traces as taught by Casasanta. 

Regarding claim 6, Dalal in view of Rodeghiero teaches the system as applied to claim 5, 
the substrate stamp process comprises stamping a substrate material, with the stamping apparatus, onto each of the one or more sections, to obtain the one or more prepared sections comprising one or more stamped substrate sections (Dalal, Figure 6 and [0070], Casasanta, [0041].
	The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function.  
Given that the stamping apparatus of Dalal in view of Rodeghiero is identical to the instant stamping apparatus, the stamping apparatus of Dalal in view of Rodeghiero would be capable of performing a substrate stamp process comprises stamping a substrate material, with the stamping apparatus, onto each of the one or more sections, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANA C PAGE/Examiner, Art Unit 1745